Bloodworth, J.
The court did not err _ in sustaining the demurrer to the plea, or in directing a verdict for the plaintiff.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.

The plaintiff demurred to the answer and moved that the court strike it, on the grounds that it “undertakes to set up a plea by way of set-off and recoupment of debts not between the same parties and in their own right;” that the validity of the notes sued on and the amount due on them being admitted by the defendant, a claim arising out of the alleged transaction can not be recouped 'against.the suit; that the alleged failure of the plaintiffs to turn over the $5,000 received by them was a conversion and a tort, which can. not be pleaded as a set-off or recoupment against a suit on a contract. The court sustained the demurrer and struck the answer.
F. H. Saffold, for plaintiff in error, cited:
Civil Code (1910), §§ 4339-40, 4407, 5672; 9 Ga. 594 (3, 4); 118 Ga. 345; 128 Ga. 336; 138 Ga. 496; 11 Ga. App. 488; 20 Ga. App. 36 (4, 5); 94 Ga. 171; 96 Ga. 474; 123 Ga. 784.
C. H. & R. S. Cohen, H. J. Fullbright, contra, cited:
Civil Code (1910), §§ 4403, 4407, 5521; 114 Ga. 923; 13 Ga. App. 280; 14 Ga. App. 72; Id. 84; 119 Ga. 926; 123 Ga. 14; 124 Ga. 944; 130 Ga. 251; 129 Ga. 234; 137 Ga. 648, 654 (4); 49 Ga. .491 (6); 2 Ga. App. 421; 5 Ga. App. 251; 13 Ga. App. 502; 17 Ga. App. 565; 142 Ga. 611; 55 Ga. 356; 59 Ga. 612; 81 Ga. 210; 97 Ga. 396; 110 Ga. 392.